 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomeryWard&Co.,IncorporatedandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local No. 961.CaseNo. d7-CA-1063.May 29, 1962DECISION AND ORDEROn November 16, 1961, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices and recommended that the complaint be dismissed as to suchallegations.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand the brief, and for the reasons set forth below has decided to dis-miss the complaint in its entirety.'The record shows that on January 4, 1961, the Charging Party,herein referred to as the Union, was certified as the collective-bargain-ing representative for a unit of truckdrivers at the Respondent's Den-ver mail-order house.Thereafter, the Union and the Respondentcommenced bargaining negotiations.The Union proposed that theRespondent agree to the Union's standard Central States Area Over-the-Road Motor Freight Agreement which the Union had negotiatedwith other motor freight carriers in the area, and which was to expireon January 31, 1964. (This agreement is herein referred to as theRed Book agreement.) The Respondent refused to sign the Red Bookagreement.However, on April 4, 1961, the parties agreed to certaincontract provisions covering wages, union security, indemnification,and adjustment of grievances.2With respect to other matters dis-1Absent exceptions, we hereby adoptpro formatheTrial Examiner's recommended dis-missal of allegationsthat the Respondent violated the Act by bargaining with truck-drivers Gruhlke,Peterson,and Ferri, andby unilaterally changing their termsand condi-tionsof employment.Step 4 of thegrievance provision providesin pertinent part:If the grievanceisnot satisfactorilyadjustedwithin fifteen (15) days afterpresentationunder Step 3, above, and if the grievance involves the interpretationor applicationof the provisions of the Agreement, the grievance then may be sub-mitted byeither the Company or the Union to an arbitiator for afinal and bindingdecision. . . . Withrespect togrievances involvingthe interpretation or applicationof the provisions of this Agreement,the decision of the presidentof the Company,137 NLRB No. 41. MONTGOMERY WARD & CO., INCORPORATED419cussed, the parties agreed to be bound "for the present time" by theapplicable provisions of the earlier Central States Over-the-Road andLocal Cartage Agreements 9 which the Union had negotiated withother motor freight carriers in the area, and which had expired onJanuary 31, 1961. (This earlier Central States Agreement is hereinreferred to as the Blue Book agreement.) The parties' agreement tobe bound by the Blue Book was qualified by the understanding that"the use of the expired Central States contract (Blue Book) is a guideonly and is to be used only until new provisions are bargained be-tween us."On April 3, the day before the parties arrived at their final contractagreement, Respondent's representatives, contemplating the establish-ment of two new terminals at Walsenburg and Sterling, Colorado,queried the union representative generally as to what provisions oftheir contract would be applicable if the Respondent wanted to re-domicile or transfer certain truckdrivers out of the Denver unit.Union President Bath thereupon advised the Respondent that therewas a bidding procedure in the Blue Book which should be followed.Apparently Bath had reference to the following clause in the seniorityprovision of the Blue Book:SEC. 3.(a)All runs and new positions are subject to seniorityand shall be posted for bids.Posting shall be at a conspicuousplace so that all eligible employees will receive notice of thevacancy, run or position open for bid, and such posting of bidsshall be made not more than once each calendar year, unlessmutually agreed upon.Peddle runs shall be subject to biddingprovided driver is qualified. [Emphasis supplied.]In the middle of May 1961 Respondent's personnel manager, Per-kins, notified Bath that the Respondent was contemplating the crea-tion of two new terminals, one at Walsenburg and another at Sterling,and asked him what procedure should be followed in redomicilingdrivers from the Denver unit.Bath replied that the Union had noobjection to the establishment of the new terminals, but that, in ac-cordance with the Blue Book, the Union would require the establish-ment of a bidding procedure, so that drivers with the most senioritywould have a choice.Bath also told Perkins to advise and discusswith the Union any moves Respondent might desire to make.Early in June 1961 Perkins again called Bath and asked whatcould be done to resolve the problem of establishing new terminals ator of his representative,shall be considered as final unless written notice is servedby either party on the other party within ten (10)days after the decision by thepresident or his representative that the grievance will be presented for determinationunder Step 4.The provisions of the Local Cartage Agreement covered the local drivers in the Denverarea, and are not involved herein. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDSterling and Walsenburg, and of redomiciling certain drivers out ofthe Denver unit.No satisfactory solution was achieved.On June 20Perkins once again called Bath to discuss the matter.This time,according to Perkins, Bath stated, "Don, it is okay to go ahead withthis thing if you wish to do it, but you understand, that I retain thesedrivers in the Union." 4Perkins agreed that the redomiciled driverswould remain members of the Local Union, and he thereafter toldBath that the Respondent would go ahead with setting up the newterminals.Perkins then called Charles Russ, Respondent's laborrelations counsel in Chicago, and informed him of the agreement behad just arrived at with Bath.However, Russ told Perkins that asthe existing contract covered only the Denver unit, the Respondentcould not recognize the Union as the representative of the driversdomiciled at the new terminals outside of Denver unless the Unionwas selected in an election at either or both of the new terminals.Russ also told Perkins that the Respondent would consent to anelection at either or both of the new terminals.Thereafter, on June 22, Perkins notified Bath of what Russ hadtoldhim concerning Respondent's recognition of the Union ascollective-bargaining representative of the drivers to be located atthe two new terminals.Bath protested Respondent's position asexpressed by Russ.Thereafter, on June 23, Bath, by letter to Russ,protested "the redomicile of drivers outside of Denver, Colorado,and using this as a subterfuge to defeat the contract. . . ." Bathalso demanded that the "redomicile be processed through the propergrievance machinery and until such time, the runs shall be operatedas a Denver Domicile."Additionally,Bath stated that if theRespondent did not abide by the Blue Book, the Union would "takeproper action as we deem necessary at the proper time." In reply toBath's letter,Russ, by letter of June 28, notified Bath that theRespondent would recognize the Union as representative of singledrivers domiciled at places away from the Denver terminal, but thatif two or more drivers were located at the new terminals, theRespondent would not recognize the Union unless its majority statuswas established by an election.Russ also asserted that the Respond-ent's establishment of terminals did not "have any bearing on thecollective-bargaining agreement we have with your union." (presum-ably the Blue Book) and that the agreement covered only the "driversdomiciled at the Denver terminal and no other location." In thiscommunication, Russ also took the position that "if you have a griev-ance concerning the application of our agreement at Denver," theUnion should then proceed under the separate grievance procedureprovided for in the collective-bargaining agreement.The Unionnever filed a grievance.4 Although Bathdenied that he agreedto theredomicilingof driversoutside the ^enverunit,he did notdeny thathe told Perkinsthat thedrivers must remain in the Local'Union. MONTGOMERY WARD & CO., INCORPORATED421In the meantime, on June 26, Bath again wrote Russ. This time,however, Bath requested the Respondent to execute the Red Bookagreement which, as set forth above, the Respondent had earlier re-fused to agree to. In this letter, Bath took the position that theRespondent was not following the pertinent Blue Book provisions,but that if Respondent signed the Red Book agreement there wouldbe no question as to the procedure the parties were to follow in redom-iciling the drivers.5The Respondent never specifically replied tothis latter communication from the Union, but it is clear from therecord that the Respondent never agreed to the Red Book provisions.Also on June 26, Perkins, by telephone, notified Bath that theRespondent was going to establish the new terminals, move certaindrivers from the Denver terminal, and that it would not recognizethe Union as representing the drivers at the new locations unless theUnion were certified as the collective-bargaining representative fol-lowing an election.Bath replied that the drivers located at Denverwere "his drivers" and that if Respondent moved them to the newterminals "it would be violating his rights, and he would have apicket around us."On June 27 or 28, the Union learned from one of the drivers locatedin the Denver terminal that Respondent had approached certain ofthe drivers about their desires to staff the new terminals 6Bath,thereupon, called Perkins and stated, "Don . . . I can't understandwhy you go to the drivers of the Union to redomicile these people."Perkins then explained, "Harry, I can only do what I am instructedto do out of the Chicago office."The Respondent commenced operating at the new terminals onJuly 5, 1961, with three drivers transferred from the Denver unit plusone additional driver recruited elsewhere. It did not recognize theUnion as representative of these drivers, nor did it apply the provi-sions of the Denver terminal contract at Sterling and Walsenburg.The Trial Examiner found, in pertinent part, that the creation ofthe new terminals at Sterling and Walsenburg caused the loss of twotruck runs originating in Denver.He also found that the truck runsfrom the new terminals were manned, in part, by former Denverdriverswho, after redomicile to Sterling andWalsenburg, werethereby removed from the Denver unit.He concluded, in effect, thatthe establishment of the two new terminals had an impact on the workand personnel in the Denver terminal unit represented by the Union,and that the Union was entitled to an opportunity to bargain with5 The Red Book agreement. unlike the Blue Book agreement, specifically provided forthe procedure to be followed in opening new branches, terminals, divisions, or operations6It appears that the Respondent did follow, in mayor part, the bidding provision con-tained inthe Blue BookThus, the drivers in the Denver unit, based on their seniority,were given their choice as to whether they wished to transfer to the new terminals ; butif they did not accept the transfer, they were subsequently assigned to the remaining truckruns at the Denver terminal by seniority. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent in respect to these changesbefore they were made.The Examiner found that the Respondent had not bargained withrespect tothe establishment of thenew driver locations or terminals,and that it therefore violated Section 8(a) (1) and (5) of the Act.The Respondent contends in principal part that the real disputebetween the parties was a question concerning the Union's representa-tion of drivers at the new terminals, and had nothing to do with anyfailure tobargain over the establishment of new terminals or driverlocations; and that the instant dispute should have beenprocessedthrough the grievance procedure of the collective-bargaining agree-ment, and not through the complaint machinery of the Act.We findmerit in these contentions.The Board and the courts have long held that an employer has noduty to bargain where the union has not signified its desire to nego-tiate?Such are the facts in thiscase.Here, the Union never re-quested the Respondent to bargain about theestablishmentof the newterminals at Sterling and Walsenburg, Colorado, although notified ofRespondent's contemplated action. Indeed, it had no objection to theestablishment of these terminals.Thus, on April 3, 1961, the Unionadvised the Respondent that there was a bidding procedure in theBlue Book which should be followed if the Respondent decided toredomicile or transfer certain truckdrivers out of the Denver unit.Subsequently, in the middle of May 1961 Bath, when notified that theRespondent was contemplating the creation of two newterminals,stated he had no objection to establishing the terminals. Instead, hemerely took the position that the Union would have to have an oppor-tunity to put up bids so the drivers with the most seniority would havea choice.Finally, on June 20, when Perkins again called Bath todiscuss the matter, Bath's only concern was not over the establishmentof the new terminals but whether or not the transferred drivers wouldremain in the Local Union.Moreover, it was not until Perkins sub-sequently notified Bath that the Respondent would not recognize theUnion as the representative of the drivers domiciled at the new ter-minals that Bath protested, for the first time, the redomiciling of thedrivers.Finally, neither the Union's June 23 nor its June 26 letter,requested the Respondent to bargain concerning the establishment ofthe new terminals; nor did the letters protest the establishment of theterminals.Instead, it appears that in each letter the Union onlyobjected to the Respondent's refusalto apply theparties' agreementto the redomiciled drivers.Accordingly, in view of the foregoing, we conclude, contrary to theTrial Examiner, that as the Respondent notified the Union well inadvance of its intention to establish the new terminals, and the Union° SeeUnion Screw Products,a Partnership,78NLRB 1107,at 1112 and 1129 -1131N.L R.B. v. Columbian Enameling & Stamping Co, Inc,306 U.S. 292 MONTGOMERY WARD & CO.,INCORPORATED423never requested the Respondent to bargain concerning their estab-lishment, the Respondent did not violate Section 8(a) (5) of the Actby their establishment.'Moreover, as also contended by the Respondent, here the partieshad included in their collective-bargaining agreement a specific griev-ance procedure providing for final arbitration of all "grievances in-volving the interpretation or application of the (contract's) provi-sion." 9Furthermore, the Union kept insistingt hat the dispute shouldbe settled by the grievance procedure, and the Respondent agreed.Yet, despite the collective-bargaining agreement devised by the partiesthemselves for settling such a dispute, the Union chose instead to filethe instant charges-thus asking the Board, in effect, to intervene andresolve the dispute. In these circumstances, the Board would be frus-trating the Act's policy of promoting industrial stabilization throughcollective bargaining if we were to intervene in this dispute, insteadof requiring the Union in this case to give "full play" to the establishedgrievance procedure.ioAccordingly, as we herein find for the foregoing reasons, that theRespondent did not violate the Act as alleged in the complaint, weshall dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.8 SeeUnionScrew Products,supra;N L R.B v ColumbianEnameling d Stamping Co,Inc., supraSee alsoJohnWafford, d/b/a WaffordCabinet Company,95 NLRB 1407,Joseph Solomon,d/b/a The Solomon Company,84NLRB 226;Mildred F Bellow, d/b/aBellow-Brown Printing Company,105 NLRB 28;John H. McCann,et al., d/b/a McCannSteel Company,106 NLRB 41.e Seesupra,footnote2Moreover, contrary to the TrialExaminer's findings,the recordappears toshow that the partiesactually understoodthat their collective-bargainingagreement included theapplicableprovisionsof the Blue BookThus, the parties agreedthat the BlueBook was to be used forthe time being, and by the application of theseniority,and otherprovisions containedtherein, theydid, in fact,do more than merelyuse the Blue Bookas a "guide"Indeed,it is clear that the applicableprovisions werepart of their overall collective-bargaining agreement3e SeeHercules MotorCorporation,136 NLRB 1648.As Member Panning, in the instant case, woulddismissthis complaintfor the reasonthat the Union neverrequested the Respondentto bargainconcerning the establishmentof the twonew terminals,he does not herepassupon the Board's alternativeground fordismissingthe complaint, namely, that the Union failed to follow the establishedgrievanceprocedureOn the other hand and apart from otherconsiderations,Member Brown woulddismiss thecomplaint because the Union didhave such grievance machineryavailable toit for resolvingthisparticulardisputeINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter wastried beforeme, Wallace E.Royster, in Denver, Colorado, onSeptember21, 1961.Upona charge filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local No. 961,herein called theUnion, the GeneralCounselof the National LaborRelations Board issued his com-plaint against MontgomeryWard & Co., Incorporated,herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8 (a) (1) and (5) andSection 2(6) and(7) of the National Labor Relations Act, as amended,hereincalled the Act.In essence,the complaint alleges that the Respondent has refused unlawfully tobargain with the Union and has, in derogation of the Union's status,bargained di-rectly with employees.Respondent's answer denies any violation of the Act.Upon the entire record I in the case, upon consideration of the briefs submitted bycounsel, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation with its main office in Chicago,Illinois, is en-gaged in the sale and distribution of merchandise through mail-order houses andretail stores.The mail-order house in Denver, Colorado,alone, is involved in thisproceeding.In the year preceding the issuance of the complaint,the Respondent,through its Denver mail-order house,sold merchandise valued in excess of $500,000and purchased and caused to be shipped directly into the State of Colorado frompoints outside that State merchandise valued at more than $50,000.I find that theRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.II.THE ORGANIZATION INVOLVED; THE APPROPRIATE UNITThe Union is a labor organization within the meaning of Section 2(5) of the Act.The parties agree, and I find, that the Union since at least January 4, 1961,has beenthe certified representative of Respondent's truckdrivers in its private carrier opera-tion operating from the terminal of the Respondent'sDenver, Colorado,mail-orderhouse, excluding all retail store drivers and helpers, and all other employees,guards,and professional employees and supervisors.The parties aigree, and I find, that thedescribed unit is one appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.III.THE UNFAIR LABOR PRACTICESAfternegotiations,the Respondent and the Union, effective April 1, 1961, cameto agreement on wages, union security,adjustment of grievances,and indemnification.In all other respects the Union and the Respondent were without a firm contract.They agreed,however, to look to a document known as the Central States Agree-ment for guidance until new provisions were bargained between themThe CentralStates Agreement referredto was a form of contract which the Union had negotiatedwith other employers in 1958 and which had expired in January 1961.In bargaining the Union urged the Respondent to accept an agreement which it hadnegotiated with other employers and which succeeded the expired Central StatesAgreement.The Respondent refused.At one of the bargaining meetings on April 3,the question of moving drivers from the Denver terminal to other points was men-tioned.Harry Bath, the Union's president,said that the men in the Denver terminalwould have to be given opportunity to bid in respect to any such changes.No agree-ment was reached in the matter.The expired Central States Agreement is silent onthis point.The agreement which succeeded it contains specific provisions coveringthe matter.InMay and June, Donald Perkins, Respondent's personnel manager at Denver,spoke on several occasions to Bath, saying that he wanted to make some changes inthe truck routes which would involve redomiciling drivers outside Denver.Bath toldhim to write to the Union,outlining his proposal,to give the drivers opportunity tobid on any such revision of routes that would affect domicile.InMay and June,certain driver employees of the Respondent in Denver learned that they could haveopportunity to work at points outside Denver if they desired when final decision wasmade to make route changesOn June 23 Bath wrote to Charles F. Russ, Jr., theRespondent's labor relations counsel, in Chicago,protesting the apparent intentionof Respondent to move some of the drivers,then in the bargaining unit, to pointsoutside Denver.A few days later Bath again wrote to Russ asking that the Respond-ent accept the new Central States Agreement as their contract and again protestedthe Respondent'splan to move drivers out of Denver.Russ answered Bath onJune 28, saying that the establishment and abolishment of terminals had no relation1The motion of Respondent's counsel. in which the General Counsel concurs, to correctthe transcript in certain particulars Is granted MONTGOMERY WARD & CO., INCORPORATED425to the collective-bargaining contract between the Respondent and the Union.Russwent on to say that at any location where there was but a single driver, the Respond-ent would recognize the Union as the bargaining representative for that driver.Where two or more drivers were so located,the Respondent would require the Unionto establish its representative status through an election.I find that at no time has there been a contract between the Respondent and theUnion covering the relocation of drivers from the Denver terminal.The newCentral States Agreement which the Union urged upon the Respondent does coversuch a development but has never been accepted by the Respondent.The Umonhas never abandoned its claim that it has a right to bargain with the Respondent inthismatter and it has never agreed that the Respondent could change trucking routesinvolving change of domicile at will.Although it is true that the Respondent wasfree from any contract obligation in respect to such moves, it is obvious enough thatby removing routes handled by Denver terminal drivers, the Respondent was diminish-ing the amount of work available to Denver drivers and, in such a situation, theUnion as the bargaining representative of such drivers,had a right to be heard .2Effective July 5 a run which theretofore had been handled by a Denver driver whocarried merchandise to Sterling,Colorado, and back, was changed so that the driverthereafter was stationed at Sterling and drove from there to Denver and return.Similarly, and at the same time, a run which had theretofore begun at Denver witha routing to Walsenburg and return was changed so that thereafter the driver beganhis run at Walsenburg,drove to Denver, and thence to his starting point.The resultof these changes was to cut by two the number of runs originating at the Denverterminal and thus to deprive the employees in the bargaining unit at Denver of somework opportunity.The runs from Walsenburg and from Sterling were manned bydrivers who before the change had been working from the Denver terminal.Theythus were removed from the bargaining unit.The Union was entitled to an oppor-tunity to bargain with the Respondent in respect to these changes before they weremade and not to be confronted witha fait accompli.This is not to say that theRespondent was required to come to agreement with the Union in the matter. Itwas and is free to give effect to its judgment in respect to where its routes shall runand where the drivers are to be stationed.But in matters affecting the drivers atthe Denver terminal, and the changes instituted on July 5 were of concern to thosedrivers, it had an obligation to bargain with the UnionA change in domicile, as tosome individuals surely, would be as much a matter of interest and solicitude as anyother change in working conditions.Those constituting the bargaining unit atDenver had a right to have their bargaining representative guard their interests inthe matter.On June 23 Bath wrote to the Respondent saying that the changes should besettled as a matter of grievance.Counsel for the Respondent argues that theUnion should have invoked grievanceprocedures rather than have filed a charge.Assuming that in some instances the policies of the Act may best be effectuated byleaving contestants to a means of settling disputes to which they have agreed, theconsiderations underlying such a disposition do not exist here.The Respondentand the Union had no contract covering the relocation of drivers or the changing ofroutesEven if the expired Central States Agreement covered the matter, as it didnot, there was no agreement that the document referred to constituted a contractbetween the parties.Itwas carefully described as a "guide."Thus there wasno contractual provision under which such a grievance could arise.I find that by failing and refusing to bargain with the Union in respect to thechange in driver locations from Denver to Walsenburg and to Sterling,the Respond-ent has violated and is violating Section 8(a)(1) and(5) of the Act.On June 29,PersonnelManager Perkins interviewed Frank Ferri,Virgil Peter-son, and Leo Gruhlke.He told each that drivers were to be stationed at Walsen-burg and at Sterling; that drivers at those locations would not be covered by theUnion's contract;and that anyone leaving the Denver terminal for either placewould lose his Denver seniority.Each was offered opportunity to transfer and eachaccepted-Gruhlke to Sterling;Peterson and Ferri to Walsenburg.Each testifiedthat he was not coerced in reaching a decision but Ithink it amply evident thatcoercion was present.Gruhlke could accept the Sterling location or work locallyinDenver with a lessened opportunity for earnings.To Ferri it meant a steadyjob as an over-the-road driver rather than one on a relief basis.To Peterson itmeant a long-sought opportunity to leave local trucking and to earn more.Theelements of the offers, i.e.,steadywork,greater earnings,a desirable change inthe type of work-all were beguiling to the individuals concerned.But the im-portant question is not whether the employees were thus coerced or charmed by2 SeeShamrock Dairy, Inc, et al.,124 NLRB494, 498 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent but rather whether the Respondent thereby violated rights securedby Section7 of the Act.The complaint describes the job offersto Gruhlke,Peterson,and Ferri and thedenial to them at their new locations of certain benefits under the Union contractas bargaining with individual employees in derogation of the Union's status andas unlawful restrain and coercion.I think that it was neither.The Union was notthe bargaining representative of drivers at locations other than Denver and hadno statutorily guaranteed right to bargain with the Respondent over working condi-tions at locations other than Denver.In the absence of an agreement between theUnion and the Respondent in respect to seniority rights of Denver terminaldriversin applying for jobs at other locations,I see no trespass upon the Union's domain.The Union's right to bargain with the Respondent was limited to the Denver terminalunit.The Respondent was free to fill the jobs at Walsenburg and Sterling fromany source it pleased.Itwas the establishment of these driver locations with theconsequent effect upon the Denver terminal unit which constitutes the violation ofthe Actwhich I have found.I will recommend that the complaint be dismissed tothe extent that it alleges unlawful individual bargaining with the three drivers andthat they were unlawfully restrained and coerced in that connection.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that theRespondent has unlawfully refused to bargain with the Union in respect to theestablishment of the driver locations affecting drivers in the Denver terminal unit,itwill be recommended that upon request of the Union the Respondent reinstatetheDenver-Sterling and Denver-Walsenburg runs as they existed immediatelybefore July 5, 1961.The Respondent shall not be required to make this changeunless the Union contemporaneously requests the Respondent to bargain with itconcerning the establishment of any driver locations directly affecting Denverterminal unit drivers.If agreement is reached concerning the establishment ofdriver locations affecting drivers in the Denver terminal unit, such agreement shallbe reduced to writing and be signed by the Respondent.As I have found no violation of the Act in respect to Respondent's dealings withLeo Gruhlke, Virgil Peterson, and Frank Ferri, it will be recommended that theaspect of the complaint specifically concerning them be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No. 961, is a labor organization within the meaning ofSection 2(5) of the Act, and at all times material herein was and now is theexclusive bargaining representative of the Denver terminal drivers in the unit setforth below, within the meaning of Section 9(a) of the Act.2.All truckdrivers in Respondent's private carrier corporation operating fromthe Denver, Colorado, mail-order house terminal, excluding all retail store driversand helpers and all other employees, guards, professional employees, and super-visors constitute a unit appropriate for collective bargaining within the meaningof Section 9(b) of the Act.3.By refusing to bargain with the Union in respect to the establishment ofdriver locations affecting runs manned by drivers in the appropriate unit, the Re-spondent has refused unlawfully to bargain with the Union and has thereby engagedin unfair labor practices within the meaning of Section 8(a)(5) of the Act.4.By such refusal to bargain the Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Act andhas thereby engaged in unfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]